Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 1 of 23

GIBBONS P.C.

One Gateway Center

Newark, New Jersey 07102-5310

Philip J. Duffy, Esq.

David N. Crapo, Esq.

Telephone: (973) 596-4523

Facsimile: (973) 639-6244

E-mail: Dcrapo@gibbonslaw.com

Special Counsel for the Appellees,

The Great Atlantic & Pacific Tea Company, Inc., et al.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE: Bankruptcy Appeal
THE GREAT ATLANTIC & PACIFIC TEA Civil Action No. 20-583-CM-LMS
COMPANY, Inc., et ai.,!
(Jointly Administered)
Debtors.
IN RE:
Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA Case No. 15-23007-RDD
COMPANY, Inc., ef al., (Jointly Administered)
Debtors.
THE GREAT ATLANTIC & PACIFIC TEA Adv. Proc. No. 18-08245 (RDD)
COMPANY, INC. et al.
Plaintiff, APPELLEE’S MEMORANDUM OF
v. LAW IN OPPOSITION TO
APPELLANTS MOTION FOR
PEPSICO, INC, et al., LEAVE TO APPEAL
Defendants.

 

 

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell,
Inc.(3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell
Foods of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic &
Pacific Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate
headquarters is 19 Spear Road, Suite 310, Ramsey, New Jersey 07446.

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 2 of 23

 

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES oo. ecceccscsececsesesesseeseceesseeeaeesessssacenesseesesssonesssseesaseaeersvagentsenseeasatens ii
PRELIMINARY STATEMENT AND STATEMENT OF MATERIAL FACTS... eee 1
LEGAL ARGUMENT ..0..eeceeeseneeeceeseceneesesseeeseenecsavesecsteseesessceaceaecasenesseeseecseaeseeeeeeesaseaeseategias 6
A. Interlocutory Appeals Are Disfavored and Granted Only in Exceptional
CILCUMSTANICES. «0.0... ecesececetseeeeceecesseeceecesecececsesenecueceaecnecenecaseeseaeeesetseeesetsnesenaneaneas 6
B. The Appellants Fail to Identify a Controlling Question of Law Appropriate
for Interlocutory REVICW. .......:cccscccsscesseeseeeseeseecseteseeseececsesecessceaeecseenseeneasseneaeeesentes 8
C. Because this Bankruptcy Appeal Raises Only Standard Contract
Questions, There is No Significant Difference of Opinion for This Court to
RESOlVE. ooo. eeseseesecsecenetsneeceveneenaeceseesseesaesensceeceneesasesavsaesassssassesseesaeeseseeesesesaeenseas 11
D. An Interlocutory Appeal from the SJ Order Cannot Materially Advance
the Ultimate Termination of the Litigation. 000... ec eeececseceresseeendeneeneeeaeeesneees 14
E. Because the Appellees Fail to Meet the Statutory Requirements of
§ 1292(b), They Fail to Demonstrate the Exceptional Circumstances
Necessary to Justify an Interlocutory Appeal from the SJ Order. ........... cece 17
CONCLUSION (ee ceeccssesseeesssescesesscessensscecnesaeessensesscensseessesenessevsesaesssenesesseceeeensaseseeeasereseneencees 18

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 3 of 23

 

TABLE OF AUTHORITIES
Page(s)

Cases
Inre Belton,

2016 WL 164620 (S.D.N.Y. Jan. 12, 2016) oo. eceseeeeesseeeteseeeeveaessesesersesseesesssssnesseeeseeereeens 9
Benfield v. Mocatta Metals Corp.,

1993 WL 148978 (S.D.N.Y. May 5, 1993) oo. cceescceseseseeeeresessaceseseeeeeesssessseaseessesessenneeseeseees 10
Bilello v. JPMorgan Chase Ret. Plan,

603 F.Supp.2d 590 (S.D.N.Y. 2009)... ccccsececssccneseeeerseessteesecsesesessessseesesssssssesestessesenesessteeses 13
Caguas Central Savings Bank v. United States,

213 F.3d 1304 (Fed. Cir. 2000)... secucecsseeceeatensssccenssaseaseneaeenevseeaseasseeseeateesareenerees 3,9
Casey v. Long Island R.R.,

406 F.3d 142 (2d Cir. 2005)... ccecsesseeecesseeeeeeseceeesseeeaeceseaeesseeseesseesesseserecsrssessssecseeeeesesenetes 6
Certain Underwriters at Lloyds of London v. Ilinois National Insurance Co.,

2013 WL 310383 (S.D.NLY. Jan. 25, 2013) eececcsccssecsccnessrcesseseessreseeesssseesssssseessssssaeessanenaes 12
In re Duke and Benedict, Inc.,

278 B.R. 334 (S.D.N.Y. 2002).....ccccccssecsesetsceescsnepscesacesesaneceeseesessesseseeseseeessesesseessseeseasenseetens 14
Inre Duplan Corp.

591 F.2d 139 (2d Cir. 1978).......ccccscesccesscscecscceseecesceeseeeeeeeeeeanseeseeeaeseasesesseseaeensssessessasenessnees 14
Inre Enron Creditors Recovery Corp.,

2009 WL 3349471 oo. eeccccesseseesessceneensecesseteetaneeeneeeeeeresseeseccssaseasssecsessessessseeseetasessateseees 13, 14
Inre Facebook, Inc., IPO Securities and Derivative Litigation,

986 F.Supp.2d 524 (S.D.N.Y. 2014)... cccecssescsneeseeseseneeseeseeseseneseeserseseaerecseeseenesseneeseees passim
Flor v. Bot Fin. Corp. (In re Flor),

79 F.3d 281 (2d Cir, 1996)... ee eeescesccetereeessersteesereesseeessseessseseeseeeeesseceeeseeseeeeneeteaseeaees 6, 12
Inre FPSDA [, LLC,

470 B.R. 257 261 (E.D.N.Y. 2012) .oeeeeccceeesccesscesseeeseeeaeceecenecesecsaecsaenaesaeenseesaenneansages 6, 12, 17
German v. Fed. Home Loan Mortg. Corp.,

896 F. Supp. 1385 (S.D.N-Y. 1994)... cecccccceseeteceeeeeceeeeenecseeaerscesessaseceneesesaneaseaesasasseessueraeensees 7
Gibson v. Kassover,

343 F.3d 91 (2d Cir. 2003)... ccc scsecescseeseeseseseeseseseenecessesecseecesseeseesseseesecseenesnsesereenttaeeseeeeeeate 8

il
2779260,1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 4 of 23

Glatt v. Fox Searchlight Pictures, Inc.,
2013 WL 5405696 (S.D.N.Y. Sept. 17, 2013)... ee eeeeecsseeeceeeseeeseeeeeseeesesesseneneesseseevseeessaeas 14

In re IBI Security Services, Inc.,
174 B.R. 664 (E.D.N.Y. 1994) ooo ccccceccscsesseeesssceecessseeeesneeessnacessseeessaeeesneasensoenee 7, 11, 16, 17

In re Johns-Manville Corp.,
47 B.R. 957 (S.D.N.Y. 1985) ....cccccccesseesceceesceetenseeseeeeseessecseeseaeaeseseeeaeeneesaeescapececsssatsetaeenaeesaeegs 8

Klinghoffer v. S.N.C. Achille Lauro,
921 F.2d 21 (2d Cir. 1990)... ccecccccssesesssseeccsseseeceseccsssecseesssesneeesecseeseeessesessseseeeteeeesesaesas 6, 12

Koehler v. Bank of Bermuda Ltd.,
101 F.3d 863 (2d Cir. 1996).....ccccccscccssesssecsseescsesescesecserscessececseceessaecassaceaseaeesesasensseageatonae® 6, 14

In re Lehman Bros. Holdings,
2010 WL 10078534 oo. ecceccssessessscecesesesssssesetscensesaesecncsscsessecsesscnssneeaessesasaaseeseaseqeesvaceneeeesees 17

In re Lehman Bros. Holdings, Inc.,
2010 WL 10078354 (S.D.N.Y. Sept. 23, 2010)... cecscsescsseeessenssseseetsrecsesieeesessasererseereeesaes 13

Lehman Bros. Special Fin., Inc. v. BNY Corporate Trust Services, Ltd (In re
Lehman Bros. Holdings, Inc.),

422 B.R. 403 (S.D.N.Y. 2009)... .cccsccccsscssssccssteccssnecesessescsssneccssneesesneeessueesessessunsirecaesesensees 7,9
McKenzie-Gilyard v. HSBC Bank Nevada, N.A.,

2008 WL 2622931 (E.D.N.Y. July 1, 2008)... ceccsseesseeessescecscessevesessecenecsessneseceecesseesseeeas 8
Mills v. Everest Reinsurance Co.,

771 F.Supp.2d 270 (S.D.N.Y. 2009)... cccccccessssecseeseseceseeenecseeceeeeeseaeersseeeceeeeeeenseees 7,11, 12, 17
Inre MSR Resort Golf Courts LLC,

2015 WL 5172956 (S.D.NLY. Sept. 3, 2015)... cccccscsssesnecssesseectssseessesscessessecseeseensseesereeeneesss 9
Inre Oxford Health Plans, Inc.,

182 F.R.D. 51 (S.D.N.Y. 1998) oo. cceccsssscsestsescestsceseeesencesencessneeeeecesesaecenseseeeseneasaeesneeesges 14
Parkinson v. April Industries, Inc.,

520 F.2d 650 (2d Cir. 1975),.....ccccssssccsscessevssccsseessesessseeeseeeesseecusessesseaeseregecesseeesnssasensesseseenetees 7
Inre Perry H. Koplik & Sons, Inc.,

377 B.R. 69 (SDNY 2007).......ccccsssseceseessesseeseceesnteceterstecssseceneecseseseecesseceneeeeeersesseees 9,11, 12
S.E.C. y. Credit Bancorp, Ltd.,

103 F.Supp.2d 223 (S.D.N.Y. 2000)... cecccceccsccsssseessseeseeeeeeeensssessecsseeeseeeesscessesssaneaeseeneneegs 11
SEC v, Credit Bancorp,

183 F.Supp.2d at 227 ......ccesccsscssssssscsssessessessecsseseesseessecsseesssesessaesesecesesseessssueseesesessueeserssnesenes 12

iil

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 5 of 23

Securities Investor Protection Corp. v. Bernard L. Madoff Investment Securities,
LIC,
2011 WL 6057927 (S.D.N.Y. Dec. 6, 2011) wricicseecsssesseetessessectssensscsssensessesseestees 6, 7, 9, 14

Smart World Technologies v. Juno Online Services, Inc. (In re Smart World
Technologies, Inc.)

A423 F.3d 166 (2d Cir, 2005)... ceessccessesssssccessssceneseneceasensssseecseeeeeeaeseseesseessecnsesssssssteeessens 4,13
Thaler y. Estate of Arbore (In re Poseidon),

443 B.R. 271 (E.D.NLY. 2010) ooo ee esccccseseesseecssecsessssccecsseenscecaecnsevnerseesseeenasesesessaceaseesaesesesees 9
United States v. Bond,

2009 WL 3254472 (S.D.N.Y. Oct. 9, 2009) ee ssccsescessestesseesseeessecseseesseeeessesseeesensenaees 14, 15
In re Wingspread Corp.,

186 B.R. 803 (S.D.NLY. 1995)... ccccceceeseseeeseesecsseescsesesauesrecseesseneseneessuesesageaessesneseeaneceeenens 7
In re WorldCom, Inc. Securities Litigation,

2003 WL 22953644 (SDNY Dec. 16, 2003) oe ceecessssreeseeesseesecesesseeceaeereseasenseneneesees passim
Statutes
11 U.S.C. § S46 (a) cc ceeccccsssesssscssecsscesecssescessnsssessescssesesssecsessenesseesueseseeseesseesenesaes 2,3, 5, 7, 10, 11
28 U.S.C. § 158(a)(3) nee esccscessecssssscsssessecssnesssenecneseseeesecsaevseessscesseeaeseseesrsecsseesassssseeeeceeseaesneeaenas 6
28 ULS.C. § 1292(D) oo. e ec cccccescccssnccsseeseeeesseeeseeeceeserecueeesaceneecseneeseeeesaaesseeeseneeesaeees 6, 11. 12, 13, 16
United States Bankruptcy Code, Chapter 5 ........cccccccscsccsssnssssecsseeseeserssseeceesasseaesaesassessesesseseeseees I

iv

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 6 of 23

Appellees, The Great Atlantic & Pacific Tea Company, Inc., et al. (collectively,
“Debtors” or “Appellees”) submit this memorandum of law in support of their opposition to the
Motion for Leave to Appeal (“Leave Motion’’) of the Appellants, PepsiCo, Inc., Bottling Group,
LLC (d/b/a Pepsi Beverages Company and f/d/b/a The Pepsi Bottling Company), Frito-Lay
North America, Inc., Quaker Sales and Distribution, Inc., and Muller Quaker Dairy, LLC
(collectively, “Appellants”). By the Leave Motion, the Appellants seek leave to appeal a
January 2, 2020 Order (“SJ_Order’”) of the United States Bankruptcy Court for the Southern
District of New York (“Bankruptcy Court’) denying their motion for summary judgment (“SJ
Motion”) on Counts One through Four of the Appellees’ Second Amended Complaint
(“Complaint”) in the adversary proceeding below (“Adversary Proceeding”). As amply
demonstrated below, the Appellants fail to meet the strict standards for leave to file an
interlocutory appeal set forth in 28 U.S.C. § 1292(b), which are utilized in determinations
whether to permit interlocutory appeals from bankruptcy court orders. Accordingly, the Leave
Motion must be denied.

PRELIMINARY STATEMENT AND STATEMENT OF MATERIAL FACTS

The SJ Motion presented a simple question of contract interpretation: whether the
protections of a series of five tolling agreements (collectively, “Tolling Agreements”) between
the Appellants and the Official Committee of Unsecured Creditors in the above-captioned
bankruptcy case (“Committee”) extended to the holders of those claims, the Appellees’
bankruptcy estates. Those five agreements tolled the statutes of limitations concerning certain
avoidance claims arising under Chapter 5 of the United States Bankruptcy Code (collectively,
“Avoidance Claims”) with respect to which the Committee had been granted concurrent
standing with the Appellees to bring against the Appellants. See ECF No. 5-1, pp. 3, 8, 13, 18

and 23. It is beyond dispute that the Avoidance Claims are assets of the Appellees’ bankruptcy

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 7 of 23

estate and have not been assigned or otherwise transferred to either the Committee or any other
party. See ECF No, 5-1, pp. 2-3, 7-8, 12-13, 17-18 and 22-23. It is equally beyond dispute that
the Committee lacked the ability to resolve the Avoidance Claims unilaterally, and its authority
to prosecute the Avoidance Claims was otherwise being subject to the oversight and direction of
an oversight committee, to which the Appellees, the Committee and certain Secured Creditors of
the Appellees each delegated a member. ECF Nos. 5-1, pp. 3, 8, 13, 18 and 23; and 5-2, p. 12:7-
22.

The Appellants contended below that the plain language of the Tolling Agreements did
not extend their protections to the Appellees, a position the Appellees contested. ECF No. 4,
pp. 5-7. At the December 17, 2019 hearing on the SJ Motion (“SJ Hearing”), the Bankruptcy
Court denied the SJ Motion. ECF No. 5-2 at p. 23:7.

Relying on the plain language analysis urged by the Appellants, the Bankruptcy Court
determined that the operative provisions of each of the Tolling Agreements (i.e., § 2 of each
agreement) contained three separate agreements addressing the time in which the Avoidance
Claims must be brought. ECF No. 5-2, p. 13, lines 15-18. The first of those agreements
provides as follows:

Pepsi agrees that all statutes of limitation, including but not limited
to those set forth in Section 546 of the Bankruptcy code applicable
to any Causes(s) of Action that the Committee may bring against
Pepsi are hereby extended from the Commencement Date [of the

applicable Tolling Agreement] to and including [the applicable
deadline] (the “Tolling Period) (emphasis added).

ECF Nos. 5-1, pp. 4, 9, 14,19, and 24; and 5-2, pp. 12:2—-13:25. The Bankruptcy Court
determined that, by its plain language, the scope of that agreement was not limited to actions
actually brought by the Committee but extended to claims the Committee had standing to bring,

no matter who actually brought the action. ECF No. 5-2, p. 14:14-21. In other words, the first

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 8 of 23

agreement contained in § 2 of each of the Tolling Agreement, “on its plain terms, applies to the
causes of action.” Jd., p. 14:18-21. That agreement effectuated a tolling of the Avoidance
Claims, not simply the Committee’s authority to bring them. J/d., pp. 14:25—15:3 (“but the
claims are tolled as claims exist, as opposed to claims that are brought by the committee . . .”);
and 17:16-19 (“[iJt’s the tolling is as to the cause of action, not as to the [C]ommittee’s
exclusive right to bring [them], because it didn’t have an exclusive right.”

Consistent with the reasoning in Caguas Central Savings Bank v. United States, 213 F.3d
1304 (Fed. Cir. 2000), on which the Appellants relied below, the Bankruptcy Court’s analysis of
the Tolling Agreements was informed by their purpose and the context in which they were
executed—a purpose and context that differed significantly from the situation in Cauguas. ECF
No. 5-2, pp. 11:3—-12:22. Based on significant differences in context and purpose, the
Bankruptcy Court distinguished several of the cases on which the Appellants relied below, which
involved tolling agreements between the United States and either the Resolution Trust
Corporation or the Federal Deposit Insurance Company. ECF No. 5-2, pp. 10:21—11:2 and
21:12-23. The Bankruptcy Court also considered the developing interpretation of 11 U.S.C.
§ 546(a) as a limitations statute, and how that development impacted the formulation of tolling
agreements in avoidance actions. ECF No. 5-2, pp. 15:15—-16:22. At bottom, however, the
Bankruptcy Court’s ruling was a plain language analysis. See ECF No. 50-2, p. 12:23-24 (“[b]ut
more importantly, I think, is the actual language in paragraph 2, the tolling provision”); p.15:3-5
(“[s]o that’s how I look at this, just on the plain language analysis in context”); 17:6-9 (“...ona
plain meaning reading, Just see this as three different agreements, and the first one applies to the
cause of action itself. ..”).

The Appellants misapprehend the Bankruptcy Court’s ruling. Notwithstanding the plain

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document11 Filed 02/14/20 Page 9 of 23

language analysis discussed above that supported that ruling, the Appellants erroneously contend
that the Bankruptcy Court relied on the concurrent standing of the Appellees and the Committee
to prosecute Avoidance Claims as a basis for its ruling (ECF No. 4, p. 1) and conflated the
Appellees with the Committee. ECF No. 4, pp. 3, 7. The Appellants’ errors are carried over into
the three questions they present on appeal. As to the first of those questions, the Bankruptcy
Court did not hold that:

...adebtor and an official committee with court-approved

concurrent standing, ... . should be considered one and the same

legal entity when negotiating or contracting with third parties so

that third parties dealing with either separately may fairly be

charged with the knowledge they are actually dealing with both as
counterparties.

ECF No. 4, pp.7-8. Similarly, as to the second question, the Bankruptcy Court did not hold that:
the benefits of a contract negotiated, entered into and executed
solely between (a) an official committee that has, with the debtor’s
consent, gained court-approved standing, concurring with the
Debtor to bring estate causes of action and (b) a defendant to such
a cause, may be extended to the debtor in lieu of the contracting

part-committee, over the objections of the contacting party-
defendant.

ECF No. 4, p. 8. As demonstrated above, the Bankruptcy Court merely held that the plain
language of the first agreement contained in § 2 of each of the Tolling Agreements preserved
avoidance claims and not simply the Committee’s right to bring them.

As to the Appellants’ contention in their third question presented on appeal to the
contrary, the Bankruptcy Court did not misapply Smart World Technologies v. Juno Online
Services, Inc., (In re Smart World Technologies, Inc.) 423 F.3d 166 (2d Cir. 2005). The
Bankruptcy Court cited the case for the provision that courts should be specific in orders
conferring standing on parties (ECF No. 5-2, pp. 22:21—22:5) and not for the proposition that

the Tolling Agreements tolled the statute of limitations set forth in 11 U.S.C. § 546(a) for the

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 10 of 23

Appellees simply because they had concurrent standing with the Committee to prosecute
avoidance actions on behalf of the estate. ECF No. 5-4, p. 8. In point of fact, what the
Bankruptcy Court actually said was that, because the Committee did not have exclusive standing
to bring the Avoidance Actions,

“and given that the cause of action is tolled in the first of those

three aspects of paragraph 2 [of the Tolling Agreements], it just

seems that the plain language of the agreement means that it’s

tolled. The cause of action is tolled, as well as the [C]ommittee’s

right to bring it, which is in the other two [clauses of paragraph 2
[of the Tolling Agreements].?

ECF No. 5-2, p. 23:12-18 (emphasis added). In sum, the Bankruptcy Court relied on
SmartWorld as further support of its plain meaning reading of the Tolling Agreements and not as
support for a general rule that third parties can insinuate themselves into tolling agreements to
which they are not parties simply because they have concurrent standing with a party to the
tolling agreement with respect to the causes of action governed by the agreement.

The Bankruptcy Court’s ruling on the SJ Motion was grounded in a plain language
analysis of the Tolling Agreements. The Appellants seriously misapprehend that ruling.

Consequently, for the reasons set forth below, the Leave Motion must be denied.

 

? The other two clauses of § 2 provide as follows:

... the Tolling Period shall be excluded from any calculation of any statute of limitations
period applicable to any Cause(s) of Action [actually] brought by the Committee against
Pepsi. Pepsi acknowledges that it will be estopped hereby from arguing that this
Stipulation is ineffective to extent the time within which the Committee must commence
an action to pursue the Causes of Action

ECF Nos. 5-1, pp. 4, 9, 14,19, and 24

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 11 of 23

LEGAL ARGUMENT

A. Interlocutory Appeals Are Disfavored and Granted Only in Exceptional
Circumstances.

District courts are authorized to hear appeals “with leave of the court, from .. .
interlocutory orders or decrees” of bankruptcy courts. 28 U.S.C. § 158(a)(3). When determining
whether to permit such interlocutory appeals, district courts typically rely on the prerequisites set

forth in 28 U.S.C. § 1292(b). Those prerequisites are:

i. The order in question involves a controlling question of law;
ii. The order contains substantial grounds for difference of opinion and
iii. An immediate appeal from the order may materially advance the ultimate

termination of the litigation.

28 U.S.C. § 1292(b). The burden is on the party seeking leave for an interlocutory appeal to
demonstrate that all three prerequisites have been met. In re Facebook, Inc., IPO Securities and
Derivative Litigation, 986 F.Supp.2d 524, 529 (S.D.N.Y. 2014), citing Casey v. Long Island
R.R., 406 F.3d 142, 146 (2d Cir. 2005); In re FPSDA I, LEC, 470 B.R. 257 261 (E.D.N.Y. 2012).
28 U.S.C. § 158(a)(3) and 28 U.S.C. § 1292(b) (hereafter, “ § 1292(b)”) provide strictly
limited authorization for interlocutory appeals. See, e.g., Koehler v. Bank of Bermuda Ltd., 101
F.3d 863, 865 (2d Cir. 1996) (§ 1292(b) provides a “a rare exception to the final judgment rule
that generally prohibits piecemeal appeals”); In re WorldCom, Inc. Securities Litigation, 2003
WL 22953644 *4 (SDNY Dec. 16, 2003) (§1292(b) “is to be narrowly construed”), quoting
Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 24 (2d Cir. 1990) (§ 1292(b) “must be strictly
limited to the precise conditions stated in the law’). Section 1292(b) creates a significant hurdle
to interlocutory appeals because only exceptional circumstances justify a departure from the
basic policy of postponing appellate review until after the entry of a final judgment. Flor v. Bot

Fin. Corp. Un re Flor), 79 F.3d 281, 284, (2d Cir. 1996); Klinghoffer, 921 F.2d at 25 (citations

6
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 12 of 23

omitted); Facebook, 986 F.Supp.2d at 529-30 (citations omitted); Securities Investor Protection
Corp. v. Bernard L. Madoff Investment Securities, LLC, 2011 WL 6057927 *5 (S.D.N.Y. Dec. 6,
2011) (citations omitted) (“SZPC v. BLMIS”); Lehman Bros. Special Fin., Inc. v. BNY Corporate
Trust Services, Ltd In re Lehman Bros. Holdings, Inc.), 422 B.R. 403, 406 (S.D.N.Y. 2009)
(“Lehman Brothers”). In other words, in addition to the three prerequisites enumerated in

§ 1292(b), a party seeking leave for an interlocutory appeal must demonstrate “exceptional
circumstances” justifying the appeal. Jn re IBJ Security Services, Inc., 174 B.R. 664, 669
(E.D.N.Y. 1994).

By providing strictly limited authority for interlocutory appeals, § 1292(b) reflects and
reinforces the strong disfavor of interlocutory appeals in federal practice. See Facebook, 986
F.Supp.2d at 530 (interlocutory appeals are disfavored in federal practice). Based on that
disfavor, “[c]Jourts have frowned on allowing an interlocutory appeal of a denial of summary
judgment.” Mills v. Everest Reinsurance Co., 771 F.Supp.2d 270, 275 (S.D.N.Y. 2009). See also
Parkinson v. April Industries, Inc., 520 F.2d 650, 654 & n. 3 (2d Cir. 1975) (an order denying a
motion for summary judgment generally is not immediately appealable even though an erroneous
denial may require additional expense and effort on the part of both litigants and the district
court). In a similar vein, courts have also held that interlocutory appeals should not be
permitted to merely “provide early review of difficult rulings in hard cases. Facebook, 986
F.Supp.2d at 530; SIPC v. BLMIC, 2011 WL 6057927 *5, quoting German v. Fed. Home Loan
Mortg. Corp., 896 F. Supp. 1385, 1398 (S.D.N.Y. 1994). An interlocutory appeal, therefore,

should not be authorized where it would “contravene the well-established judicial policy of

 

> Although it is tempting to characterize this bankruptcy appeal as a statute of limitations case, it is not such a case.
There is no question that the statute of limitations for bringing Avoidance Claims in the Appellees’ bankruptcy case
commenced on July 19, 2015. This issue on this appeal is one of contract law. Hence, cases like Jn re Wingspread
Corp., 186 B.R. 803, 806 (S.D.N.Y. 1995) (determination when the § 546 statute of limitation commenced was a
controlling question of law) are factually and legally inapposite to a resolution of this bankruptcy appeal.

7
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 13 of 23

discouraging interlocutory appeals and avoiding the delay and disruption which results from such
piecemeal litigation.” Jn re Johns-Manville Corp., 47 B.R. 957, 960 (S.D.N.Y. 1985).

Even if a would-be appellant has met the requirements of § 1292(b), the district court has
“unfettered” discretion to deny a motion for leave to appeal an interlocutory order of the
bankruptcy court if other factors counsel against it. Gibson v. Kassover, 343 F.3d 91, 94 (2d Cir.
2003); Facebook, 986 F.Supp.2d at 530. Such factors include docket congestion and the system-
wide costs and benefits of allowing the appeal. Facebook, id. In any event, this Court need not
exercise its unfettered discretion to deny the Leave Motion. As demonstrated below, the
Appellants fail to overcome the significant hurdles posted by the statutory requirements of
§ 1292(b) for an interlocutory appeal.

B. The Appellants Fail to Identify a Controlling Question of Law Appropriate for
Interlocutory Review.

Because the Appellants misapprehend the Bankruptcy Court’s ruling at the Leave
Hearing, they fail to present a “controlling question of law” ripe for review on an interlocutory
basis. Because the Bankruptcy Court resolved the SJ Motion on the basis of established contract
law, it was unnecessary for that court to resolve the issues embedded in the three questions
identified above that the Appellants present on appeal. See WorldCom Securities Litigation,
2003 WL 22953644 *5 (where the Court concluded that a question of law for which certification
was sought was not controlling because, inter alia, there were alternative analyses by which the
bankruptcy court could have resolved the question). As amply demonstrated above, the
Bankruptcy Court did not: (i) rule on any of those issues, (i) did not ground its ruling on the SJ
Motion in the concurrent standing of the Appellees and Committee; and (iii) did not conflate the
Appellees and the Committee. See McKenzie-Gilyard v. HSBC Bank Nevada, N.A., 2008 WL

2622931 *5 (E.D.N.Y. July 1, 2008) (denying motion for leave to appeal, in part, because the

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 14 of 23

appellant misstated the bankruptcy court’s actual ruling).

To constitute a “controlling question of law”, moreover, the question must be a “pure”
question of law that the court can decide quickly and cleanly without having to study the record.
Facebook, 986 F.Supp.2d at 536; SIPC v. BLMIS, 2011 WL 6057927 *4; quoting Lehman
Brothers, 422 B.R. at 405. A finding by the bankruptcy court that raises a “legal” question will
be denied interlocutory appeal if “the resolution of the issue requires a heavily fact-based
analysis.” SIPC .v BLMIC, 2011 WL 6057927 *5, citing Thaler v. Estate of Arbore (In re
Poseidon), 443 B.R. 271, 276 (E.D.N.Y. 2010). See also In re Belton, 2016 WL 164620 *1
(S.D.N.Y. Jan. 12, 2016) (denying interlocutory appeal where review required a “particularized
inquiry into the nature of the claim and the facts of the specific bankruptcy”); Facebook, 986
F.Supp.2d at 533, 536 (fact-specific applications of law to fact are inappropriate for interlocutory
appeals). The application of established case law to facts is similarly inappropriate for
interlocutory appeal, Facebook, id.; Inre Perry H. Koplik & Sons, Inc., 377 B.R. 69, 74 (SDNY
2007), particularly in cases setting forth unique facts. See In re MSR Resort Golf Courts LLC,
2015 WL 5172956 *2 (S.D.N.Y. Sept. 3, 2015).

As amply demonstrated above, the Appellants substantially misapprehend the Bankruptcy
Court’s ruling at the SJ Hearing. The Bankruptcy Court did not enunciate the three rules implicit
in the Appellants’ three questions on appeal, did not ground its ruling in the concurrent standing
of the Committee and the Appellees to prosecute Avoidance Claims and did not conflate the
Appellees and the Committee. Rather, the court engaged in the plain language analysis of § 2 of
each of the Tolling Agreements urged by the Appellants below. Consistent with the reasoning in
Caguas, supra, on which the Appellants relied below, the Bankruptcy Court also considered the

purpose of the Tolling Agreements and the context which they were executed to interpret them.

2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 15 of 23

The Bankruptcy Court’s ruling was predicated on a very specific set of facts, including: (i) the
precise language and structure of the Tolling Agreements; (ii) the purpose of the Tolling
Agreements (facilitating settlement) and the context in which they were executed (a complex
global settlement); (iii) the complex Global Settlement Agreement and the Global Settlement
Agreement Approval Order themselves; and (iv) the impact of the uncertainty of the meaning of
11 U.S.C. § 546 on the drafting of tolling agreements. ECF No. 5-2 at pp. 10:19—17:9 and
18:2—22:1.

Under the foregoing circumstances, the Appellants have not—and cannot—demonstrate
the “controlling question of law” necessary to justify the interlocutory appeal they seek.
Resolution of that appeal will require the consideration, not only the terms of the Tolling
Agreements but facts and documents relevant to their purpose and the context in which they
were executed, Additionally, the Bankruptcy Court expressly declined to rule on other issues,
such as the Appellees’ claim that they were third party beneficiaries of the Tolling Agreements,
which would be raised in this bankruptcy appeal. ECF No. 5-2 at p. 24:8-11.

In other words, this Court will not be able to quickly and cleanly resolve this bankruptcy
appeal without having to study the record of both the Adversary Proceeding and, more
importantly, the Appellee’s bankruptcy cases. The result would be a heavily fact-based analysis.
that is inappropriate for an interlocutory appeal. Moreover, because the issues on appeal arise
largely under contract law, this Court would essentially be applying established case law to facts,
some of which, if not unique, are uncommon, a factor that similarly renders the SJ Order an
inappropriate subject for an interlocutory appeal. See Benfield v. Mocatta Metals Corp., 1993
WL 148978 *7 (S.D.N.Y. May 5, 1993) (where parties did not dispute that a specific statute of

limitation applied, the determination of when statute of limitations accrued involved application

10
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 16 of 23

of the appropriate legal standard to the facts alleged and did not involve a controlling question of
law).

Although relevant, the precedential value of a decision on appeal is not “per se sufficient
to meet the ‘controlling issue of law’ standard.” Facebook, 986 F.Supp.2d at 537-38; S.E.C. v.
Credit Bancorp, Ltd., 103 F.Supp.2d 223, 227 (S.D.N.Y. 2000). As the court in Facebook, id.,
pointed out, all court opinions have some precedential value. Facebook, id. at 538. At the SJ
Hearing, the Bankruptcy Court addressed the specific and unusual facts of the Appellees’
bankruptcy cases as well as the impact of the uncertainty surrounding 11 U.S.C. § 546 and
applied standard contract law to the Tolling Agreements. By making such a focused ruling, the
Bankruptcy Court significantly limited its precedential value. See Facebook, id., at 538 (in
support of denying leave for an interlocutory appeal, the court noting that the bankruptcy court’s
ruling was “narrow,” would not disrupt the applicable market and did not oppose new duties on
parties). Moreover, the Bankruptcy Court’s ruling was delivered orally and not in in the form of
a written opinion, a factor likely to limit its use as precedent. Under the circumstances, it is
submitted that the Bankruptcy Court’s ruling on the SJ Motion is not sufficiently precedential to
meet the controlling issue of law standard. In sum, as demonstrated above, the Appellants have
failed to demonstrate a controlling issue of law appropriate for an interlocutory appeal.

C. Because this Bankruptcy Appeal Raises Only Standard Contract Questions, There
is No Significant Difference of Opinion for This Court to Resolve.

Demonstrating that a challenged order or ruling evidences a “substantial ground for a
difference of opinion” on a legal issue requires more than a showing of a “strong disagreement
between the parties.” Koplik, 377 B.R. at 74; IB Security Services, 174 B.R. at 670. It requires
more than a claim that the court’s decision was wrong. Mills, 771 F.Supp.2d at 273; Koplik, 377

B.R. at 74. An interlocutory appeal is inappropriate where a party does not claim that the

1]
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 17 of 23

bankruptcy court applies the wrong legal standard, but rather contends that the court erred in
applying that standard. FPSDA I, LLC, 470 B.R. at 265. The status of a disputed issue as a
question of first impression in a district or circuit, standing alone, is insufficient to demonstrate a
substantial ground for difference of opinion. Flor, 79 F.3d at 284. Accord Koplik, 377 B.R. at
76. Similarly, the difficulty involved in answering such a question, by itself, does not evidence
a significant difference of opinion, Mills, 771 F.Supp.2d at 273, although a difficult issue of first
impression may provide a substantial ground for difference of opinion. Klinghoffer, 921 F.2d at
25. In this District, substantial grounds for difference of opinion exist only when “(1) there is
conflicting authority on the issue; or (2) the issue is particularly difficult and of first impression
for the Second Circuit.” Facebook, 986 F.Supp.2d at 539 (emphasis added). See also Certain
Underwriters at Lloyds of London v. Illinois National Insurance Co., 2013 WL 310383 *1
(S.D.N.Y. Jan. 25, 2013) (to justify an interlocutory appeal, the challenged order must concern
something more than a novel and interesting issue about which there may be substantial
disagreement); WorldCom, 2003 WL 22953644 *6 (where the court noted that the question of
related to jurisdiction was not a matter of first impression in the Second Circuit). The
disagreement must be significant; some level of disagreement among the courts does not
demonstrate substantial grounds for difference of opinion. SEC v. Credit Bancorp, 183
F.Supp.2d at 227.

In the case at bar, there is no question of “genuine doubt as to whether the [Bankruptcy
Court] applied the correct legal standard in the [SJ Order].” Facebook, 986 F.Supp.2d at 540.
The legal propositions imbedded in the three questions the Appellants raise on appeal were
neither advanced by the Appellees below nor addressed by the Bankruptcy Court at the SJ

Hearing. It was unnecessary for the Bankruptcy Court to consider those issues. The SJ Motion

12
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 18 of 23

raised standard contract law issues that the Bankruptcy Court resolved by a plain language
reading of the Tolling Agreements (particularly the three agreements contained in § 2 of each),
which was urged by the Appellants, and a consideration of their purpose and the context in
which they were executed.

The Appellants’ reliance on cases like the STN Trilogy and Smart World as evidence of a
substantial ground for a difference of opinion (See ECF No. 4 at pp. 12-15), is, therefore,
misplaced. Although the cases involved third parties to whom the debtors’ authority to bring
actions on behalf of their bankruptcy estate were delegated, they are factually inapposite and do
not address the contract law issues actually raised by the SJ Motion and addressed by the
Bankruptcy Court. Of crucial significance to this bankruptcy appeal, those cases do not address
the issue addressed by the Bankruptcy Court below—-whether a tolling agreement preserved one
or more causes of action—as opposed to the authority of a specifically identified non-debtor to
prosecute them. They do not constitute contrary authority on the issues decided by the
Bankruptcy Court. Bilello v. JPMorgan Chase Ret. Plan, 603 F.Supp.2d 590, 593-95 (S.D.N.Y.
2009) (no substantial ground for difference of opinion where the cases cited by the appellant are
factually distinguishable or do not address applicable issues in detail). In point of fact, the
Appellants fail to cite to any contrary authority from either the Second Circuit or this District,
and research has not produced any such authority. They have, therefore, failed to demonstrate
“substantial grounds for a difference of opinion on those issues. See Facebook, 986 F.Supp.2d at
pp. 540-42 (the court explained why the cases on which the appellant relied did not constitute

contrary authority); WorldCom, 2003 WL 22956634 *7 (party seeking leave for an interlocutory

 

4 By contrast, in Enron Creditors Recovery Corp, 2009 WL 3349471 *7 (S.D.N.Y. Oct. 16, 2009) the bankruptcy
court’s opinion appeared to run contrary to twenty years of decisions by five United States Courts of Appeals.
Similarly, in contrast to the situation before the Court in Jn re Lehman Bros. Holdings, Inc., 2010 WL 10078354 *4
(S.D.N.Y. Sept. 23, 2010) and notwithstanding the rulings the Appellants imply that the Bankruptcy Court made,
this bankruptcy appeal does not present a bankruptcy court’s application of a novel statutory interpretation.

13
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 19 of 23

appeal failed to demonstrate a difference of opinion in the Second Circuit on whether their
actions were related to the WorldCom bankruptcy).° Instead, the Appellants have present this
Court with a case in which “the pleadings make clear that the issue on appeal involves nothing
more than a disagreement among the parties as to the terms of [a] contract,” that does not raise
an issue that is “difficult and of first impression.” In re Duke and Benedict, Inc., 278 B.R. 334,
344 (S.D.N.Y. 2002) (court dismissed an interlocutory appeal where, as evidence of a substantial
difference of opinion, the appellant (not unlike the Appellants, see ECF No. 4, p. 1) pointed only
to the bankruptcy court’s interpretation of a phrase in a contract). Under the circumstances,
therefore, an interlocutory appeal of the SJ Order is inappropriate.

D. An Interlocutory Appeal from the SJ Order Cannot Materially Advance the
Ultimate Termination of the Litigation.

In contrast to the situation before the Court in Jn re Enron Creditors Recovery Corp.,
2009 WL 3349471 *6, a resolution of the instant bankruptcy appeal will not terminate the
Adversary Proceeding. However, an immediate appeal of an interlocutory order materially
advances the ultimate termination of the litigation if it “promises to advance the time . . . or to
shorten the time required for trial.” SZPC v. BLMIC, 2011 WL 6057927 *4, quoting In re Oxford
Health Plans, Inc., 182 F.R.D. 51, 55 (S.D.N.Y. 1998), or has “the potential for substantial
acceleration of the litigation. Facebook, 986 F.Supp.2d at 531; SIPC v. BLMIC, id., quoting In
re Duplan Corp. 591 F.2d 139, 148 n. 11 (2d Cir. 1978). This requirement is strictly construed.
Oxford Health Plans, 182 F.R.D. at 53. Consequently, “intermediate appeals are reserved for
those cases where an immediate appeal may avoid protracted litigation.” Koehler, 101 F.3d at
865-66.

To meet this standard, the Appellants must address three factors. See United States v.

 

> For that reason, Glatt v. Fox Searchlight Pictures, Inc., 2013 WL 5405696 (S.D.N.Y. Sept. 17, 2013) is inapposite

14
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 20 of 23

Bond, 2009 WL 3254472 *7 (S.D.N.Y. Oct. 9, 2009). First, the Appellants must address the
length of the court proceedings saved by the reversal of an erroneous ruling. The Appellants
acknowledge that, in addition to the Avoidance Claims, the Appellees seek to recover on certain
accounts receivable claims, but attempt to minimize the importance of those claims. ECF No. 4,
p.6. Although they aggregated less than the Avoidance Claims, the accounts receivable claims
do total in excess of $7 million. They arise out of scores if not hundreds of transactions.
Discovery on those claims has required and will continue to require the production, review and
analysis of hundreds of pages of documents.

Although asserting that allowing their appeal to proceed could facilitate the resolution of
the Adversary Proceeding, the Appellants do not detail the activity that has already occurred in
Adversary Proceeding or provide an estimate of the time likely to be required to try the accounts
receivable claims. That omission is curious because the Adversary Proceeding has been pending
for almost two years, and the accounts receivable claims remain unresolved. The continued
pendency of the accounts receivable claims indicates potential for significant pre-trial motion
practice on those claims and a potential trial. Under the circumstances, the limited information
available demonstrates that a consideration of the first factor from Bond weighs in favor of
denying the Leave Motion.

The same result obtains with respect to the second and third factors: (i) the substantiality
of the burdens imposed on the parties by a wrong ruling; and (ii) whether reversal would
substantially alter the course of the [bankruptcy] court proceedings or that the parties will be
relieved of any significant burden by reversal. Bond, 2009 WL 3254472 *7. The Appellees
reiterate the lack of information provided by the Appellants concerning the current status of the

Adversary Proceeding, which has been pending for almost two years. What cannot be denied is

15
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 21 of 23

that a resolution of the Avoidance Claims will not resolve the Appellees’ accounts receivable
claims. It is likely that those claims will be vigorously litigated. Hence, discovery may not be
significantly streamlined.

The motion practice below and in this bankruptcy appeal already indicates that a
dispositive ruling by this Court on the merits of Appellants’ appeal will be further appealed to
the Second Circuit. Such further appeals certainly have the potential for significantly delaying a
resolution of the Appellee’s accounts receivable claims, to the detriment of both the Appellants
and the Appellees. While the appeal to the Second Circuit was being resolved, the Adversary
Proceeding would continue as to the accounts receivable claims. If the Appellants are ultimately
unsuccessful on their appeal of the SJ Motion, the Avoidance Claims will have to be litigated in
as if the appeal had not happened, thereby adding to the duration of the Adversary Proceeding.
See Facebook, 986 F.Supp.2d at 532 (interlocutory appeal dismissed, in part, because the
appellant’s lack of success on appeal would result in the litigation of the issues subject to the
appeal). The result would be the very piecemeal and protracted litigation that the disfavor of
interlocutory appeals is designed to prevent. See JBI Sec. Service, Inc., 174 B.R. at 671 (motion
for leave to appeal denied in part because the interlocutory appeal would not serve to avoid
protracted and expensive litigation).

Under the circumstances, it is submitted, the burdens of further appeals will impose as
many burdens and engender as many delays as requiring the Appellants to delay their appeal of
the SJ Order until the entry of a final judgment in the Adversary Proceeding. For that reason, the
Appellants cannot demonstrate that they will suffer any greater burdens from delaying their
appeal than they would in going forward in their appeal.

It also bears noting that time savings is not the only aim of § 1292(b) and is not

16
27792601 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 22 of 23

dispositive on a motion for leave to appeal absent areas of law of first impression for the district
court or areas where the applicable law precedent is unclear. Mills, 771 F.Supp.2d at 275. As
demonstrated above, this bankruptcy appeal does not present this Court with issues of first
impression or unclear precedent. The issues are fairly standard contract law issues.
Accordingly, even if the time for resolving the Adversary Proceeding was shortened, the actual
issues to be resolve do not merit an interlocutory appeal.

E. Because the Appellants Fail to Meet the Statutory Requirements of § 1292(b), They

Fail to Demonstrate the Exceptional Circumstances Necessary to Justify an
Interlocutory Appeal from the SJ Order.

Because the Appellants fail to meet the requirements of § 1292(b) for an interlocutory
appeal from the SJ Order, they also fail to demonstrate the existence of the “exceptional
circumstances” required to obtain leave for such an appeal. For example, reversal of the SJ
Order after a trial will not require a re/itigation of issues raised in the Adversary Proceeding, but
at most, an adjustment to any award in favor of the Appellees. JB/ Sec. Services, Inc., 174 B.R.
at 671 (interlocutory appeal denied in part because reversal of the bankruptcy court’s decision
after trial would not require relitigation of issues). The mere fact that the Appellants may obtain
reversal of the SJ Order and obtain summary judgment does not constitute an exceptional
circumstance justifying interlocutory appeal. See FSPDA I, LLC, 47 B.R. at 272 (were the
possibility that an order of the bankruptcy court may be reversed on appeal at the end of a case,
interlocutory appeals would become commonplace in federal courts). Reversal of a motion
denying summary judgment can always lead to a grant of summary judgment. See Facebook,
986 F.Supp.2d at 532 (“obtaining reversal of an opinion denying a motion to dismiss can always
lead to dismissal”). In contrast to the situation in In re Lehman Bros. Holdings, 2010 WL
10078534 *9, a decision on the contract law that are the subject of this bankruptcy appeal will
not generate the type of industry-wide ramifications that could have been generated by Judge

17
2779260.1 032596-97802
Case 7:20-cv-00583-CM Document 11 Filed 02/14/20 Page 23 of 23

Peck’s opinion. Having not shown any “exceptional circumstances,” the Appellants have not

demonstrate entitlement to appeal from the SJ Order.

CONCLUSION

Section 1292(b) sets a very high bar for obtaining leave for an interlocutory appeal. The
Appellants have failed to meet that bar. They have failed to demonstrate the existence of a
controlling issue of law appropriate for interlocutory review. Having failed to do so, they have
failed to demonstrate substantial grounds for a difference of opinion with respect to either the SJ
Order or the Bankruptcy Court’s oral ruling on the SJ Motion. Because a decision of this Court
on the merits of this bankruptcy appeal will not resolve all issues raised in the Adversary
Proceeding and is likely to be appealed to the Second Circuit, reversal of the SJ Order will not
substantially advance the litigation below. The Appellants have not demonstrated any
exceptional circumstances warranting an interlocutory appeal of the SJ Order. Consequently, it
is submitted that the Leave Motion must be denied.

Respectfully submitted,

  

\ \
By: JKALY
Phillip J. Duffy | / 4
David N. Crapo “
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
pduffy @gibbonslaw.com
(973) 596-4821
dcrapo(@ gibbonslaw.com
(973) 596-4523
Attorneys for Plaintiffs

Dated: February 14, 2020
Newark, New Jersey

2779260.1 032596-97802
